DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 12/14/2021, with respect to the §112 rejections of claims 11-15 have been fully considered and are persuasive.  The §112 rejections of claims 11-15 have been withdrawn. 

Applicant's arguments, see pages 7-9, filed 12/14/2021, with respect to the Ando reference have been fully considered but they are not persuasive.

Regarding Applicant’s argument that figure 1 and 3 of Ando do not show that the array of beams simultaneously follow movement of the stage and scan that sample; figure 1 and 3 are general diagrams of the apparatus of Ando and were cited for purposes of explaining the structural configuration of Ando. Paragraph [0072] was cited for its teaching of rotating the beams (paragraph [0072] corresponds to figure 15, illustrating parts of the scanning scheme of the device).
Regarding the newly added limitations of claim 1 (with similar limitations added to claim 11), Ando discloses deflecting the array of beams to simultaneously follow movement of the stage (“the main deflector 208 collectively deflects the entire multi-beams 20 so that a reference position of a unit inspection region to be scanned by each beam, to be described later, may be individually irradiated, and also, tracking deflection 105, the same region is scanned in an overlapping manner by the beams aligned in the x direction” [0072]); this necessarily means that the beams are being dragged across the surface of the sample forming scan lines. This is further illustrated in figure 15, which illustrates that each beam scans a “range” (which is a scan line) having length L, longer than the length of the beam spot itself, represented in the figure by a black dot.
Regarding the simultaneous operation of both of these limitations, Ando defines the process of following stage movement as “tracking operation” [0045], and defines in paragraph [0070] that “by narrowing the tracking range in the x direction, the scanning range Scanx in the x direction can be defined as Scanx≦L” [0070], meaning that the tracking operation is not performed at the same speed as the movement of the stage, thereby effectively forming a line in the x-direction.

Regarding claims 2-10 and 12-15; Applicant has not provided additional arguments with respect to these claims and no additional response is necessary.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando U.S. PGPUB No. 2018/0024082.

Regarding claim 1, Ando discloses a multi-beam tool comprising: a beam configuration system including a charged-particle source 201 for generating a 5primary beam of charged particles 200, a stage 105 configured to hold a sample 101, and a deflector system including shaping aperture array substrate 203 (as well as the other electron-optical components associated with shaping, directing, and/or focusing each electron beam) between the charged-particle source 201 and the sample 101 (as illustrated in figure 1) configured to split the primary beam 200 into an array of beams (“a plurality of circular electron beams (multi-beams) (a plurality of first electron beams) 20a to 20d (solid lines in FIGS. 1 and 3) are formed by letting portions of the electron beam 200, which irradiates the positions of a plurality of holes 22, individually pass through a corresponding one of the plurality of holes 22 in the shaping aperture array substrate 203” [0038]), wherein the beam configuration system is configured to provide a rotated beam configuration (“before irradiating the substrate 101 with the multi-beams 20 of mXn beams, the image of the multi -beams 20 (or "entire multi-beams 20") is rotated clockwise by an angle θ(=tan-1(1/m)” [0072]) with a rotation angle determined based on a number of beams in a row of 10the array of beams (Ando teaches that “images of the multi-beams 20 are rotated by the electron optical system so that each beam in the multi-beams 20 may not overlap with each other in the movement direction 

Regarding claim 2, Ando discloses that the array of beams is disposed around an optical axis of the multi-beam tool (“(optical axis) of the multi-beam tool 20” [0041]); and the rotated beam configuration includes the stage being configured to be rotated 15around the optical axis (“direction of continuous movement of the XY stage 105 is rotated counter-clockwise by the angle θ” [0078]).

Regarding claim 3, Ando discloses that the array of beams is disposed around an optical axis of the multi-beam tool (“(optical axis) of the multi-beam tool 20” [0041]); and the rotated beam configuration includes the deflector system being configured to 20rotate the array of beams around the optical axis (“an electron optical system such as an electrostatic lens or the like (not shown in FIG. 1) that affects the rotation of the image may be additionally arranged in the electron optical image acquisition mechanism 150, 

Regarding claim 4, Ando discloses that the multi-beam tool is configured to generate an image of a surface area of the sample (“acquiring a secondary electron image of an emitted image of the pattern irradiated with electron multi-beams” [0002]); and 25the rotated beam configuration enables the array of beams to scan an area larger than the imaged surface area (figure 10 illustrates that the total imaged area with all beams is larger than the scanned/imaged area of any single beam). 

Regarding claim 5, Ando discloses that the stage is configured to move along a first direction (“by continuously moving the XY stage 105 in the −x direction, the irradiation region 34 is relatively moved in the x direction continuously” [0043]); and the beam configuration system is configured to scan the one or more sets of scan lines along a second direction (“After completing the irradiation of the multi-beams for inspection of the first stripe region 32, the stage position is moved in the −y direction to make an adjustment such that the irradiation region 34 is located, in the y direction relatively, at a position further right than the right end of the second stripe region 32” [0043]). Alternatively, the first direction may be the stage movement direction (x direction in figure 15) and the second direction may be the scan line length direction (also the x direction in figure 15; since claim 7 defines that it is conceivable for both the first and second directions to be parallel to one another).

Regarding claim 6, Ando discloses that the second direction Y is, relative to the sample, substantially perpendicular to the first direction X (“by continuously moving the XY stage 105 in the −x direction, the irradiation region 34 is relatively moved in the x direction continuously… After completing the irradiation of the multi-beams for inspection of the first stripe region 32, the stage position is moved in the −y direction to make an adjustment such that the irradiation region 34 is located, in the y direction relatively, at a position further right than the right end of the second stripe region 32” [0043]).

Regarding claim 7, Ando discloses that the second direction is, relative to the sample, substantially parallel to the first direction (when, the second direction is taken to be a parallel scan line scanned by another beam of the array, as illustrated in figure 15).

Regarding claim 8, Ando discloses that the set of scan lines is spaced apart by a distance corresponding to a pixel size of an image generated by the multi-beam tool (“the inspection region 30 is virtually divided into a plurality of strip-shaped stripe regions 32 by a width equal to a natural multiple (or "natural number multiple") of the width of an irradiation region 34 which can be irradiated with one-shot irradiation of the entire multi-beams 20” [0043]).

Regarding claim 9, Ando discloses that the beam configuration system further includes a controller 142 coupled with the stage 105, the controller being configured to control movement of the stage (“The XY stage 105 is driven by the drive mechanism 142 under the control of the stage control circuit 114” [0033]).



Regarding claim 11, Ando discloses a method comprising: generating, by a multi-beam tool 100, a primary beam of charged particles 200; 15splitting, by the multi-beam tool, the primary beam 200 into an array of beams (“a plurality of circular electron beams (multi-beams) (a plurality of first electron beams) 20a to 20d (solid lines in FIGS. 1 and 3) are formed by letting portions of the electron beam 200, which irradiates the positions of a plurality of holes 22, individually pass through a corresponding one of the plurality of holes 22 in the shaping aperture array substrate 203” [0038]); and causing, by the multi-beam tool, the array of beams to have a rotated orientation, relative to the sample to be scanned (“before irradiating the substrate 101 with the multi-beams 20 of mXn beams, the image of the multi -beams 20 (or "entire multi-beams 20") is rotated clockwise by an angle θ(=tan-1(1/m)” [0072]), by a rotation angle determined based on a number of beams in a row of the array of beams (Ando teaches that “images of the multi-beams 20 are rotated by the electron optical system so that each beam in the multi-beams 20 may not overlap with each other in the movement direction (-x direction) of the XY stage 105 moving continuously” [0072] and so the number of beams in the array would necessarily affect the angle at which the array could be rotated without causing overlapping of the beams); and deflecting the array of beams to simultaneously 

Regarding claim 12, Ando discloses that causing the array of beams to have a rotated orientation relative to the sample comprises rotating the sample around an optical axis (“(optical axis) of the multi-beam tool 20” [0041]) of the multi-beam tool (“direction of continuous movement of the XY stage 105 is rotated counter-clockwise by the angle θ” [0078]).

Regarding claim 13, Ando discloses that causing the array of beams to have a rotated orientation 25relative to the sample comprises rotating the array of beams around an optical axis (“(optical axis) of the multi-beam tool 20” [0041]) of the multi-beam tool (“before irradiating the substrate 101 with the multi-beams 20 of mXn beams, the image of the multi -beams 20 (or "entire multi-beams 20") is rotated clockwise by an angle θ(=tan-1(1/m)” [0072]).

Regarding claim 14, Ando discloses that causing the array of beams to have a rotated orientation relative to the sample enables the array of beams to scan an area 

Regarding claim 15, Ando discloses moving, by the multi-beam tool, the sample along a first direction, wherein the array of beams scan a set of scan lines that cover the imaged surface area along a second direction (“while the XY stage 105 continuously moves in the -x direction (predetermined direction), the electron beam column 102 (an example of a column) scans the substrate 101 by irradiating the substrate 101 with the multi-beams 20, composed of a plurality of electron beams (first electron beam) in an array of a plurality of beam rows in each of which beams are arranged in a straight line at the same pitch, such that the beam irradiation regions of the multi-beams 20 do not overlap with each other in the direction parallel to the movement direction (-x direction) of the XY stage 105” [0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881